DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Engstrom et al. US 2008/0304924 is the closest art of record.
In regards to claim 1, Engstrom discloses a cutting insert (2, see Figures 5-14) comprising: an upper surface (13); a lower surface (14); and a circumferential side surface (15) connecting the upper surface (13) and the lower surface (14) to each other, wherein a ridgeline (wherein cutting edges are disposed) at which the upper surface and the circumferential side surface intersect each other includes a plurality of corners (17) disposed at equal intervals and a plurality of cutting edges (18/19) disposed one by one between the corners adjacent to each other (see Figures 5-7); the cutting insert is a regular polygon, the cutting edges (18/19) include a first cutting edge (18) that is linearly formed (in a top view as on Figure 7) and a second cutting edge (19) that is linearly formed (in a top view as on Figure 7), the second cutting edge (19) has a length that is less than a length of the first cutting edge (18); and (in a side view, along the insert’s axis, as on Figure 8) is positioned closer to a central axis of the cutting insert (1) than an imaginary extension line extending from the first cutting edge (18) in a direction towards the second cutting edge, the circumferential side surface (15) includes a first side surface (22) facing the first cutting edge (18) and a second side surface facing the second cutting edge (32), the first side surface (22) having a clearance angle (λ as on cross section A-A on Figure 12) is smaller than that of the second side surface (32) (λ as on cross sections C-C on Figure 12), wherein the second side surface (32) extends in a direction toward the lower surface, (e.g. extends from the top surface towards the bottom surface), the first side surface (22) interposed between the first cutting edge (18) and a side opposite the first cutting edge, the second side surface (32) extending to a region below the first side surface, the circumferential side surface further includes a third side surface (26) extending towards the lower surface from the second side surface (32); the third side surface (26) starting at the side opposite the first cutting edge, and the first side surface (22) is formed to be narrower with increasing separation from the corner adjacent thereto (at least at a portion). 
The closest prior art found, Engstrom does not teach or suggest the specific details concerning the specific positions and or locations of where the first side surface and second side surface are being disposed in relation to the cutting edges and each other in combination with the claimed limitations of claim 1 above.  More specifically Engstrom do not teach or suggest “the second side surface extends in a direction toward the lower surface to a side opposite the first cutting edge” such that “the first side surface being interposed between the first cutting edge and the side opposite the first cutting edge” and that the region below the first side surface is “between the first side surface and the side opposite the firs cutting edge” and a further modification of the device of Engstrom would require altering the way that the device of Engstrom was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722